United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                     UNITED STATES COURT OF APPEALS
                          for the Fifth Circuit                        June 11, 2007

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 06-20402
                              Summary Calendar


                         UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,


                                     VERSUS


                        BRALYONNE DONTRAILL ROGERS,

                                                         Defendant-Appellant.




              Appeal from the United States District Court
                   for the Southern District of Texas
                               (4:05-CR-309-3)


Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

      Bralyonne Dontraill Rogers appeals his conviction -- following

a bench trial on stipulated facts -- for bank robbery and use of a

firearm during the commission of a bank robbery, in violation of 18

U.S.C.   §§   2113(a)    &   (d),   2,   and   924(c).   The   district    court

sentenced Rogers to a total prison term of 135 months and a total

supervised-release term of 5 years.

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Rogers argues that the district court erred in denying his

motion to suppress the results of a search and seizure that

followed an investigatory stop of the red sports utility vehicle

(“SUV”) in which he was a passenger. Specifically, Rogers maintains

that the investigatory stop was conducted attendant to a police

roadblock that was unconstitutionally broad in scope, not based on

particularized    suspicion,       and     implemented      in   an    unreasonably

intrusive manner. Further, Rogers contends that the police officers

did not have reasonable suspicion based on articulable facts to

focus on the passengers of the red SUV and ultimately detain them,

and   he   believes   that   the    officers      effectively         relied    on   an

impermissible,    race-based       hunch     by   seizing    the      first    vehicle

containing three black males.

      We review a motion to suppress based on live testimony at a

suppression hearing by “accept[ing] the trial court’s factual

findings unless clearly erroneous or influenced by a incorrect view

of the law.” United States v. Outlaw, 319 F.3d 701, 704 (5th Cir.

2003) (internal quotation marks omitted). We view the evidence in

the light most favorable to the party that prevailed below. United

States v. Laury, 985 F.2d 1293, 1314 (5th Cir. 1993). “Questions of

law are reviewed de novo, as are the district court’s ultimate

conclusions of Fourth Amendment reasonableness.” United States v.

Vasquez, 298 F.3d 354, 356 (5th Cir. 2002) (citation omitted).

      We conclude that the district court did not err when it


                                         2
concluded that the roadblock established by the police had a proper

purpose    and     was    implemented       reasonably.     The   absence   of   an

individualized suspicion in the police roadblock context is not

dispositive of constitutionality. See generally Mich. Dep’t of

State Police v. Sitz, 496 U.S. 444 (1990); United States v.

Martinez-Fuerte,         428   U.S.   543   (1976).   Roadblocks     designed    to

address specialized law enforcement purposes may be permissible

without the presence of individualized suspicion, provided the

court finds a favorable balance between “the gravity of the public

concerns served by the seizure, the degree to which the seizure

advances the public interest, and the severity of the interference

with individual liberty.” Brown v. Texas, 443 U.S. 47, 50-51

(1979); see also Illinois v. Lidster, 540 U.S. 419, 424 (2004)

(quoting Brown).

     The roadblock established by the Houston Police Department

(“HPD”) was a targeted law enforcement effort designed to address

a specific and dangerous crime -- an armed bank robbery -- about

which the HPD had particularized knowledge. Because the money

stolen    during    the    bank   robbery       contained   electronic   tracking

devices (“ETDs”), the HPD were able to focus their attention on a

particular geographic area in which there was a high likelihood of

catching armed criminals fleeing from the commission of a specific

crime. Thus, the police roadblock was properly tailored to detect

evidence of a particular criminal wrongdoing rather than for


                                            3
general crime control, Lidster, 540 U.S. at 424, and accordingly,

it was not unconstitutional per se. See City of Indianapolis v.

Edmond, 531 U.S. 32, 44 (2000) (noting that “an appropriately

tailored roadblock set up to . . . catch a dangerous criminal who

is likely to flee by way of a particular route” would “almost

certainly” be permissible).

       Furthermore, the roadblock established by the HPD was not

unreasonable        under   the     circumstances,         and    it    satisfies       the

requirements of the Brown balancing test. The public concern of

apprehending armed bank robbers was substantial. Moreover, the

roadblock was a discretionary police tactic specifically tailored

in    both   time    and    place        to   further    the     public      interest    in

apprehension, as the roadblock was established within several miles

of the crime scene based on strong scientific evidence extracted

from the ETDs. Additionally, although the roadblock may have caused

some    interference        with        subjective      liberties,      the     objective

intrusion was minimal and brief. See Martinez-Fuerte, 428 U.S. at

558; see also Sitz, 496 U.S. at 451-53 (citing Martinez-Fuerte).

Thus, the district court did not err in holding that the HPD

roadblock was permissible.

       We also conclude that the district court did not err in

concluding that the police had sufficient articulable facts on

which to base a reasonable suspicion to focus on the occupants of

the    red   SUV.    Whether       an    investigatory      stop       was    objectively


                                              4
reasonable is examined under the “totality of the circumstances.”

Ohio v. Robinette, 519 U.S. 33, 39 (1996). “Any analysis of

reasonable suspicion is necessarily fact-specific, and factors

which by themselves appear innocent, may in the aggregate rise to

the level of reasonable suspicion.” United States v. Santiago, 310

F.3d 336, 340 (5th Cir. 2002) (internal quotation marks omitted).

“Factors that ordinarily constitute innocent behavior may provide

a composite picture sufficient to raise reasonable suspicion in the

minds of experienced officers . . . .” United States v. Hollaway,

962    F.2d   451,   459   (5th    Cir.       1992)    (footnote    omitted).    The

Government bears the burden of showing the reasonableness of a

warrantless search or seizure. United States v. Chavis, 48 F.3d

871, 872 (5th Cir. 1995).

       We conclude that the police were justified in focusing on the

red SUV because: (1) the vehicle was located in the dense traffic

where the ETDs suggested the stolen money was to be found; (2) the

race and gender of the occupants of the SUV matched the description

of the suspects; and (3) the occupants of the SUV exhibited

behavior      that   experienced    officers          interpreted   as    suspicious

conduct.       Although      Rogers       contends         that     the     officers

unconstitutionally used race as a basis for their inquiry, the race

of    the   suspects   was   a    relevant      fact     because    of    witnesses’

identifying information. Ultimately, the presence of three black

males exhibiting suspicious behavior in a location in which a


                                          5
reliable technology suggested the stolen money should be found

provided sufficient reasonable suspicion to the officers. The

officers had more than a minimal level of objective justification

for the stop and seizure. See United States v. Jacquez, 421 F.3d

338, 341 (5th Cir. 2005).

     Accordingly, the district court did not err when it denied

Rogers’ motion to suppress the evidence. The judgment of the

district court is AFFIRMED.




                                6